Citation Nr: 0909918	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-20 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $31,608.00, to 
include the issue of whether the overpayment was properly 
created.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
October 1973 to July 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 determination by the 
Committee on Waivers and Compromises (COWC) of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  This determination denied the 
appellant entitlement to waiver of recovery of an overpayment 
of pension benefits in the amount of $31,608.00.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In May 2001, the appellant was awarded VA pension benefits 
with an effective date of June 1, 1999.  He has been assessed 
with an overpayment of compensation benefits because 
information from a data share with the Social Security 
Administration (SSA) revealed that the appellant had received 
additional income that he did not report to VA.  The Veteran 
contends that he was unaware that he had to report his SSA 
benefits to the VA.

The Board notes that COWC used SSA information to determine 
that an overpayment to the appellant had been made.  However, 
the SSA information used to make the determination was not 
forwarded to the Board along with the claims folder.  
Further, reference was made to an EVR form dated December 31, 
2001, which is not in the claims folder.  Consequently, the 
case must be remanded so that the SSA income information and 
any other information relied on by COWC can be obtained and 
associated with the claims file for Board review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain a copy of 
the SSA's decision awarding the Veteran 
SSD benefits and copies of the records 
on which the award was based.  Any 
subsequent disability determinations, as 
well as the records upon which those 
determinations were made, should also be 
requested.

2.  Any outstanding EVR forms, including 
the December 31, 2001 form referred to 
by COWC should be associated with the 
claims folder.

4.  After the actions requested above 
have been completed, the case should be 
referred to the COWC to review the 
record and reconsider the appellant's 
claim.  A formal, written record of the 
Committee's decision, including an 
analysis of the various elements to be 
considered, should be prepared and 
placed in the claims folder.

5.  If COWC's determination remains 
unfavorable to the appellant, he should 
be furnished a supplemental statement of 
the case and afforded the opportunity to 
respond thereto.  Thereafter, the case 
(and the IVM folder, if one is created) 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  By this remand, the 
Board intimates no opinion as to any 
final outcome warranted.  No action is 
required of the appellant until notified 
by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




